O’NIELL, C. J.
This is one of the cases referred' to in the opinion handed down to-day in State ex rel. Civello v. City of New Orleans (No. 25566) 97 South. 440,1 and is like the case of State ex rel. Traverse v. City of New Orleans (No. 24706) 97 South. 446-,2 except that, in this case, the mandamus was made peremptory.
For the reasons given in our opinion in Civello’s Case and in Traverse’s Case,
The judgment appealed from is annulled, and relator’s demand is rejected, and this suit is dismissed, at relator’s cost.
ROGERS, J., takes no part.

 Ante, p. 271.


1 Ante, p. 289.